Citation Nr: 1227483	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-37 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for mechanical low back pain with spondylosis, L4-S1, and degenerative disc disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from March 1978 to June 1985.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a rating in excess of 10 percent for mechanical low back pain with spondylosis, L4-S1, and degenerative disc disease, as well as a total rating based on individual unemployability due to service-connected disability.  

The appellant perfected an appeal of the RO's determination via her submission of a timely VA Form 9 in December 2008.  On her appeal form, the appellant indicated that she wished to attend a hearing before a member of the Board in connection with her appeal.  

Before the matter was certified to the Board, in a March 2010 rating decision, the RO granted a total rating based on individual unemployability due to service-connected disability, effective August 19, 2009.  The record available to the Board contains no indication that the appellant initiated an appeal with respect to the effective date assigned by the RO for the award of a total rating based on individual unemployability.  Cf. Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the effective date assigned); Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Thus, this matter is not in appellate status.  

In a February 2011 letter, the RO notified the appellant that the Board hearing she had requested in connection with the remaining issue on appeal had been scheduled for March 2011.  In a statement received shortly before the scheduled March 2011 Board hearing, however, the appellant's representative indicated that inasmuch as the appellant had recently been granted a total rating based on individual unemployability, she wished to withdraw her appeal with respect to her claim for an increased rating for her service-connected low back disability and therefore saw no reason to participate in a hearing on the matter.  

Accordingly, the Board finds that such issue is no longer in appellate status and therefore not within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 C.F.R. § 20.204 (2011).  For these reasons, the appeal has been dismissed below.


FINDINGS OF FACT

1.	The appellant in this case served on active duty from March 1978 to June 1985.  

2.	On March 7, 2011, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


